DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the one or more dummy elements are arranged the center part of the sensor, claim 7 and at least one dummy element, the at least one dummy element arranged at a fourth vertex of sensor, claim 19” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
As shown in figure 3 of the drawings, the dummy elements (30) are arranged at the side of the sensor, and NOT at the center part of the sensor.  Please, revise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase of “the one or more dummy elements are arranged the center part of the sensor” is not understood because as in figure 3 of the invention, the dummy elements (30) are arranged on a side of the sensor.  Please, clarify.
Regarding claim 19, the phrase of “at least one dummy element, the at least one dummy element arranged at a fourth vertex of sensor” is new matter, and did not shown in any figures of the invention.  Please, clarify.
Claim 20 recites the limitation "the circuit boards" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, and 11-21, and 23 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Ye et al. (U.S. Patent 7,053,355) hereafter Ye.
As to claim 1, Ye discloses a wafer-type sensor unit (102) as shown in figures 3A-3D comprising:
a circuit board (118); and
a plurality of electronic elements (106, 108, 110, and 112) including a sensor (106) installed on the circuit board (118),
wherein the electronic elements (106, 108, 110, 112) are arranged on the circuit board such that a center of gravity (mass or energy) of the wafer-type sensor unit (102) is provided to a center part (figure 3D is best figure) of the sensor (106).
As to claim 2, Ye discloses the electronic element includes: a power supply unit (110); and a signal processing unit (108) configured to process a signal on the circuit board.
As to claims 3-4, Ye further comprising: one or more dummy elements (dummy components i.e. 114, 116, figure 3A) installed on the circuit board, the one or more dummy elements (114, 116) are elements having a specific weight such that the center of gravity of the sensor unit (102) is at the center of the sensor (figure 3D).
As to claims 5-6, Ye discloses a wiring is not connected to the one or more dummy elements (114, 116), or the elements having the specific weight include at least one of one of resin, ceramic, and carbon (the components made from semiconductor or silicon materials).
As best understood to claim 7, Ye discloses the one or more dummy elements (114, 116) are arranged on the circuit board (118) such that the center of gravity of the wafer-type sensor unit in which the one or more dummy elements are arranged [[the center part]] on the side of the sensor.

As to claim 11, Ye discloses a wafer-type sensor unit (102) as shown in figures 3A-3D comprising:
a circuit board (118); and
a plurality of electronic elements (106, 108, 110, and 112) including a sensor (106) installed on the circuit board (118), and
one or more dummy elements (114, 116 or elements batteries 110) installed on the circuit board,
wherein the electronic elements (106, 108, 110, 112) are arranged on the circuit board such that a center of gravity (mass or energy) of the wafer-type sensor unit (102) is provided to a center part (figure 3D is best figure) of the sensor (106).
As to claims 12-13, Ye discloses the electronic element includes: a power supply unit (110); and a signal processing unit (108) configured to process a signal on the circuit board, and the one or more dummy elements are elements having a specific weight such that the center of gravity of the sensor unit (102) is at the center of the sensor (figure 3D).
As to claim 14, Yen discloses the one or more dummy elements (batteries 110) is not electrically active during operation of the sensor unit.
As to claim 15, Ye discloses the elements having the specific weight include one or more of one of resin, ceramic, and carbon (the components made from semiconductor or silicon materials).
As to claim 16, Yen discloses the sensor (106) is rectangular-shaped, and the circuit board is circular-shaped (substantially circular).
As to claim 17, Yen discloses the plurality of electronic elements include a plurality of power supply units (110), a number of the plurality of power supply units is four (i.e. figure 3A), and the plurality of electronic elements (i.e. elements 202) are arranged at vertices (top) of the sensor (106).
As to claim 18, Yen discloses the plurality of electronic elements include a plurality of power supply units (110), a number of the plurality of power supply units is three (i.e. figure 3A), and the plurality of power supply units are arranged at three vertices of the sensor.
As best understood to claim 19, Yen further comprising: at least one dummy element (i.e. element 114), the at least one dummy element arranged at [[a fourth vertex]] a side of the sensor.
As best understood to claim 20, Yen discloses the plurality of electronic elements (106, 108, 110, 112), include first elements (i.e. elements 110) arranged near sides of the circuit board[[s]] and second elements (108, 112) arranged near vertices of the circuit board, the first and second elements are symmetrically arranged on the circuit board.
As to claim 21, Yen discloses the one or more dummy elements (114, 116) have a cube shape.
As to claim 23, Yen discloses the one or more dummy elements are batteries (110), and the batteries are not connected to provide power.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen.
Regarding claim 22, Yen discloses all of the limitations of claimed invention except for a weight of each of the one or more dummy elements is between 0.5 grams and 2 grams.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a weight of each of the one or more dummy elements is between 0.5 grams and 2 grams as taught by Yen in order to provide light weight component/element mounted on the circuit board, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 05/10/22 have been fully considered but they are not persuasive. Applicant argues:
For claim 1:
Ye do not show any arrangement, nor is there any indication of such an arrangement, wherein the center of gravity is at a center of the sensor.
After carefully review, examiner respectively disagrees because as in figure 3A and 3D, the electronic elements (106, 108, 110, 112) are arranged on the circuit board such that a center of gravity (mass or energy) of the wafer-type sensor unit (102) is provided to a center part (figure 3D is best figure) of the sensor (106).
For claim 11:
Yen discloses the transmitter 114/receiver 116 cannot be identified as “dummy” elements, because at least they perform specific electrical functions of transmitting/receiving.
As in para-0049 of the invention, the dummy elements defined as an IC or batteries elements.  Yen discloses the batteries (110) such that the dummy elements as claimed.
For claims 6 and 15:
Yen does not identify a particular teaching or anticipation regarding the features of a dummy element including “at least one of resin, ceramic, and carbon”. 
Claim 6 for example depended on claim 4 depended on claim 1, the elements as claimed in which maybe the electronic elements or dummy elements, the elements maybe the IC or batteries components, and these components made from the semiconductor or silicon materials.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848